Case: 15-15187   Date Filed: 07/21/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15187
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:15-cr-20392-KMW-1



UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

VASKA CLAUDE ANDERSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 21, 2016)

Before ED CARNES, Chief Judge, JORDAN, and JULIE CARNES, Circuit
Judges.

PER CURIAM:
              Case: 15-15187     Date Filed: 07/21/2016    Page: 2 of 4


      Vaska Claude Anderson pleaded guilty to four counts: (1) illegal reentry

after deportation, in violation of 8 U.S.C. § 1326(a), (b)(2); (2) making a false

claim of United States citizenship, in violation of 18 U.S.C. § 1015(e); (3) making

a false statement in an application for a United States passport, in violation of 18

U.S.C. § 1542; and (4) aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1). The district court imposed a below-guidelines sentence of 56

months as to counts 1, 2, and 3, followed by a mandatory consecutive sentence of

24 months as to count 4, for a total sentence of 80 months. On appeal, Anderson

contends that his sentence is substantively unreasonable because it is greater than

necessary to achieve the sentencing purposes laid out in 18 U.S.C. § 3553(a),

creates an unwarranted sentencing disparity, and fails to take into account his

personal history and characteristics.

      We review the reasonableness of a sentence only for an abuse of discretion.

United States v. Jordan, 582 F.3d 1239, 1249 (11th Cir. 2009). The party

challenging a sentence bears the burden of establishing that it is unreasonable.

United States v. Valnor, 451 F.3d 744, 750 (11th Cir. 2006). We will vacate a

sentence as substantively unreasonable only if “we are left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range




                                          2
              Case: 15-15187     Date Filed: 07/21/2016   Page: 3 of 4


of reasonable sentences dictated by the facts of the case.” United States v. Irey,

612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation marks omitted).

      Anderson has not shown that his sentence is substantively unreasonable. His

56-month sentence as to counts 1, 2, and 3, is below his guidelines range of 70 to

87 months. Because we ordinarily expect a within-guidelines sentence to be

reasonable, see United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008), it stands

to reason that a below-guidelines sentence fosters an even greater expectation of

reasonableness. His sentence is also “well below the total statutory maximum,”

which is “another indicator of reasonableness.” United States v. Croteau, 819 F.3d
1293, 1310 (11th Cir. 2016).

      We are unconvinced by Anderson’s argument that his sentence created an

unwarranted sentencing disparity. He cites to a number of illegal reentry cases

involving purportedly similar conduct in which this Court upheld as reasonable

sentences that were lower than the sentence in this case. An unwarranted

sentencing disparity can exist, however, only among individuals who are similarly

situated. See United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009).

Individuals with different backgrounds and criminal histories are not similarly

situated. See United States v. Jayyousi, 657 F.3d 1085, 1118 (11th Cir. 2011).

Anderson does not argue, nor could he, that the backgrounds and criminal histories

of the defendants in those cases were similar to his own. Not only that, he



                                          3
              Case: 15-15187     Date Filed: 07/21/2016    Page: 4 of 4


acknowledges that the sentences in the cases he cites “were within the

recommended guidelines range[s],” while he received a sentence below the

recommended guidelines range.

      Anderson also argues that his sentence “fails to credit [his] history and

characteristics . . . as revealed in the numerous letters from family and friends.”

That assertion, without more, is not enough to show that the district court made a

clear error of judgment in weighing the § 3553(a) factors. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (“We will defer to the district

court’s judgment regarding the weight given to the § 3553(a) factors unless the

district court has made a clear error of judgment and has imposed a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”)

(quotation marks omitted).

      AFFIRMED.




                                           4